Title: To Thomas Jefferson from Lydia Broadnax, 9 April 1807
From: Broadnax, Lydia
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond 9 April 1807.
                        
                        I beg leave to trouble you with these lines, hoping you will lay such favorable constructions as the nature of
                            my distressed situation shall appear & at present require.
                        You must know Sir, that since the death of my dear old Master (Judge Wythe) I have, already labored under
                            many tedious difficulties, and what is more unfortunate my eyesight has almost failed me, I believe it is owing to the
                            dreadful complaint the whole family was afflicted with at the decease of my poor Master—supposed to be the effect of
                            poison.—It is true I have a tolerable & comfortable house to live in, but being almost intirely deprived of my eyesight,
                            together with old age and infirmness of health I find it extremely difficult in procuring merely the daily necessaries of
                            life—and without some assistance I am fearful I shall sink under the burden. This being my situation I am compelled to
                            resort to this crisis from the old and intimate acquaintance, and Knowing your benevolence do now appeal to you for some
                            charitable aid, which I have no doubt your generous hands will not refuse when considering my embarrassed circumstances—and be well assured that nothing but this, and this alone sires me with fortitude to make my supplications Known to you. If this should meet your approbation—and such charity as you shall think proper to bestow to me, you will please inclose
                            in a letter directed to me by the Mail to [me] at this City—and the
                            favor will ever be remembered by Your Obt. & humble Servant
                        
                            Lydia Broadnax
                            
                        
                    